Opinion by
Mr. Justice Mitchell,
In Schload v. Clay & Hinkletown Turnpike Co., 192 Pa. 40, this court decided nothing. The case was argued after the death of Justice Williams, and our Brother Bbown, who succeeded had been of counsel, so that the court was necessarily limited to six judges and these were divided equally on the question of affirmance or reversal. No opinion was intimated *269on any of the questions raised. The case, therefore, stands upon the authority of the court of common pleas of Lancaster, neither impaired nor strengthened by the appeal to this court. None of the questions involved in that case have been raised or argued in the present appeal, and we express no opinion upon them, but it has seemed proper to say this much on the subject to avoid misunderstanding in view of the reference to that decision by the learned judge below. ' He, however, rested his decision finally on the ground of the plaintiff’s laches and in this he was entirely right. The decree is affirmed on so much of his opinion as relates to that subject.
Decree affirmed.